Citation Nr: 1401816	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO. 10-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for a bilateral hearing loss disability. 

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1981 to May 1982. The Veteran also had active duty service from April 1983 to November 1985, but that period was determined to be dishonorable for VA purposes in a May 2007 VA administrative decision.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied a compensable rating for a service-connected bilateral hearing loss disability and denied service connection for tinnitus.

By way of background, the RO denied service connection for tinnitus and granted service connection at a noncompensable level for a bilateral hearing loss disability in a December 2008 rating decision. During the appellate period, the Veteran submitted a claim for an increased rating for his hearing loss. Interpreted broadly, this constitutes a notice of disagreement with the disability level assigned in the December 2008 rating decision, and therefore the Veteran's bilateral hearing loss disability claim is one for an increased initial rating. As to the Veteran's claim for service connection for tinnitus, neither a notice of disagreement nor new and material evidence were submitted during the applicable appellate period, and therefore the December 2008 rating decision became final as to that claim. 38 C.F.R. §§ 3.104, 20.302, 20.1103. Thus, new and material evidence is required to reopen it. 38 C.F.R. § 3.156(a).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

With respect to petitions to reopen, VA must provide notice informing the Veteran of the correct definition of new and material evidence, the evidence required to establish a claim for service connection, and the basis for the prior denial. Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). This is in addition to the other standard notice requirements. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Here, the October 2008 VCAA letter did not inform the Veteran of the definition of new and material evidence or the basis for the prior denial of his claim of service connection for tinnitus. Therefore, the Board must remand for proper notice and any further development deemed necessary.

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided a VA audiological examination in November 2010. However, the examiner noted that hearing loss thresholds in either ear could not be determined. It is unclear from the provided rationale whether the results could not be obtained due to problems administering the test or because the Veteran was uncooperative. Further, the Veteran and his representative have submitted statements indicating his symptoms have worsened since the previous examination. As such, the Board finds the claim must be remanded for a new examination. 

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with respect to petitions to reopen. Particularly, the Veteran should be properly notified of the definition of new and material evidence, the evidence necessary to substantiate his claim, and the bases for the prior denial.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a new VA audiological examination with an appropriate medical professional in order to ascertain the current severity of his service-connected bilateral hearing loss disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. All testing deemed necessary must be conducted and results reported in detail.

In the event that results cannot be determined, a clear and specific rationale explaining why they cannot be obtained should be included in the examination report.

3. Thereafter, readjudicate the issues on appeal as noted above. With respect to the claim for service-connected for tinnitus, determine whether new and material evidence has been received to reopen a previously denied claim. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


